PER CURIAM.
Petitioners, defendants in the trial court, seek a writ of certiorari to test the blanket denial of their motion to stay discovery. They contend that the trial court’s ruling constitutes a departure from the essential requirements of law because it contravenes the basic principle “that discovery as to the accounting must be deferred until the preliminary issue of the right to the accounting is settled.” Charles Sales Corp. v. Rovenger, 88 So.2d 551, 555 (Fla.1956). Without recounting each of the categories of items sought to be produced, suffice it to say that the trial court’s order fails to implement the foregoing principle. Consequently, on the authority of David v. Tansill, 297 So.2d 84 (Fla. 4th DCA 1974) and Armstrong v. Piatt, 201 So.2d 830 (Fla. 4th DCA 1967), we grant the writ of certiorari, quash the order on appeal and direct the trial court to reconsider defendants’ motion in accord with the case authority cited herein.
ANSTEAD, C.J., and LETTS and HURLEY, JJ., concur.